His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court as follows:
This cáuse 'has already been before- us as No. 5483 of our docket, in which there whs judgment (on January 9th, 1912), remanding the cause “to permit plaintiff to account for the proceeds or value of the damaged goods, in order that defendant may be allowed credit therefor.”
■ These damaged articles had been taken charge of, and some of them sold, by one-Marshall Richardson, residing and doing business in Washington Parish; who testified that he had received for the articles sold “about $25,” and that the rest were unsaleable'and worthless.
*258Opinion and decree, May 19th, 1913.
Rehearing refused, June 23rd, 1913.
Writ denied, October 21,1913.
When the witness sought to fix the exact amount he received by testifying as to entries in his books (which were in Washington Parish), defendant objected to his doing so, and called for the production of the books themselves; to which it was not entitled, since they were beyond the process of the Courts of Orleans- Parish. (Rev. Stat. Sec. 3941; Murison vs. Butler, 18 An., 296, 301.)
On this objection the District Judge ruled with the defendant, which does not complain of such ruling, and this left us the only evidence before him, the witness’ own testimony fixing the value of the damaged goods at “about $25;” which valuation the District Judge adopted.
The judgment appealed from is correct.
Judgment affirmed.